Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Specification
On page 4, line 17-18 replace “with the features of patent claim 1” with - - for weaving a weaving core with at least one shuttle, which comprises a weft thread spool and is movable along a circular orbit path around the weaving core wherein the orbit path is formed of first track segments arranged one after the other along its circumference and at least one movably arranged or designed guide device is provided, which guides at least one warp thread provided from a warp thread spool of a warp spool device and on which at least one first track segment of the orbit path and at least one second track segment that is alternatively assignable to the orbit path are arranged and guided, where in a guided absence of the first and second track segment from the orbit path the guided warp thread, crossing the track plane, passes through the orbit path. - -.
This amendment is required because US patent practice does not allow recitations to claim numbers to be present in the specification.  Language inserted is verbatim from claim 1 of the instant invention.
In the Abstract
 	In line 1, delete “the invention relates to” and capitalize the “a” to - - A - -; prior to “circular loom”.  

	Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: independent claim 1 and the depending claims are allowed.  Instantly claimed invention requires a very specific novel and non-obvious construction and arrangement for a circular weaving loom.  More specifically, the loom requires a weaving core with at least one shuttle carrying a weft thread spool and is movable along a circular orbit path (track) around the weaving core; wherein the orbit path is formed of first track segments arranged one after the other along its circumference and at least one movably arranged or designed guide device is provided, which guides at least one warp thread provided from a warp thread spool of a warp spool device and on which at least one first track segment of the orbit path and at least one second track segment that is alternatively assignable to the orbit path are arranged and guided, where in a guided absence of the first and second track segment from the orbit path the guidedwarp thread, crossing the track plane, passes through the orbit path..  This arrangement is not taught by the prior art.  The common and known circular looms of the prior art include similar components but teach the warp thread spools and guiding devices to be either stationary on opposing sides of the weaving core and shuttle path/track or they are movable in the circular track path but on the inside or on the shuttle track/path.  The claimed arrangement of the warp spool, guiding device and guide/track segments being movable and outside of the shuttle orbit path/track which greatly reduces the complexity of the control arrangements needed for the movement of the warp spool/guides and reduced abrasion of the threads during weaving.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991.  The examiner can normally be reached on M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732